Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “engagement means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it follows the 3-prong analysis and so 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked
	A claim limitation will be presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, if it meets the following 3-prong analysis: the claim limitations must use the phrase “means for” or “step for;”, the “means for” or “step for” must be modified by functional language; and the phrase “means for” or “step for” must not be modified by sufficient structure, material, or acts for achieving the specified function. (MPEP 2181)
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6, 9, 12, 22 and 24 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the disclosed structure for the engagement means is a protrusion and recess, clamps, adhesive tape, labels or rubber bands (page 42 and 29).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Reasons for Allowance
Claims 6-34 are allowed and have been renumbered 1-29.  
The following is an examiner’s statement of reasons for allowance: for claim 12, the prior art fails to teach or fairly suggest a tissue graft packaging system that includes a retainer, said retainer including a first member having a first inner surface including first engagement means, a first plurality of channel sidewalls extending along said first inner surface, a first plurality of channels defined by said first plurality of channel sidewalls, and a first outer surface; a second member having a second inner surface including second engagement means configured to removeably engage said first engagement means, a second plurality of channel sidewalls extending along said second inner surface, a second plurality of channels defined by said second plurality of channel sidewalls, and a second outer surface; and a vent on said first member and extending from said first inner surface to said first outer surface, or on said second member and extending from said second inner surface to said second outer surface, or both, wherein said first plurality of channel sidewalls and said second plurality of channel sidewalls are configured to form a continuous interior space between said first and second members.  These limitations are in combination and in context with the claim as a whole.  
For claim 9, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a tissue graft container that includes at least a first component having a first interior surface and a first engagement means thereon and at least a second component having a second interior surface and a second engagement means, wherein the at least first component and the at least second component cooperate to engage one another, via the first and second engagement means, to form a closed configuration in which the tissue graft container has an exterior surface facing an exterior environment and, an interior space sized and shaped for containing a tissue graft and which is formed by the at least first component and the at least second component when in their closed configuration, wherein the first and second interior surfaces face the interior space; a vent comprising an elongated opening which extends either through the first component, from the interior surface to the exterior surface thereof, or through the second component, from the interior surface to the exterior surface thereof, and providing fluid communication between the interior space of the tissue graft container and the exterior environment.
For claim 6, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a tissue graft container that includes at least a first component having first engagement means and a first interior surface;  at least a second component having second engagement means and a second interior surface, wherein the at least first component and the at least second component cooperate to engage one another, via the first and second engagement means, to form a closed configuration in which the tissue graft container has an exterior surface facing an exterior environment; an interior space sized and shaped for containing a tissue graft and which is formed by the at least first component and the at least second component when in their closed configuration, wherein the first and second interior surfaces face the interior space; and a vent comprising an aperture which extends either through the first component, from the interior surface to the exterior surface thereof, or through the second component, from the interior surface to the exterior surface thereof, and providing fluid communication between the interior space of the tissue graft container and the exterior environment.
The closet prior art of record is Brassil et al. (US 2004/0224298 A1) which discloses a system for monitoring and sustaining organs that includes a bag that can be closed with a clamp.  However, Brassil does not teach or suggest the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799